IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-59,823-07


                      EX PARTE JAMES DOUGLAS JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2003-197D IN THE 421ST DISTRICT COURT
                            FROM CALDWELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault on a public servant and sentenced to twenty-five years’ imprisonment. The Third Court of

Appeals affirmed his conviction. Jones v. State, No. 03-08-00683-CR (Tex. App.—Austin Nov. 20,

2009) (not designated for publication).

        On February 2, 2016, after we received this application, the Caldwell County District

Attorney’s Office advised this Court that the trial court intended to hold an evidentiary hearing,

appointed counsel to represent Applicant, and signed a bench warrant for Applicant’s return to
                                                                                                       2

Caldwell County. The District Attorney’s Office urged this Court to remand this application to the

trial court.

         We remand this application to the 421st District Court of Caldwell County to allow the trial

court to complete an evidentiary investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 24, 2016
Do not publish